Case 0:14-cr-60103-BB Document 156 Entered on FLSD Docket 09/14/2020 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 14-cr-60103-BLOOM/Valle

 UNITED STATES OF AMERICA,

        Plaintiff,
 v.

 BRANDON MEDINA,

       Defendant.
 _______________________________/

                                              ORDER

        THIS CAUSE is before the Court upon Defendant Yaseen Brandon Medina’s

 (“Defendant”) Emergency Motion for Compassionate Release from Incarceration, ECF No. [147]

 (“Motion”). The Government filed a Response in Opposition, ECF No. [152] (“Response”), and

 Defendant did not file any reply. The Court has carefully reviewed the Motion, all opposing and

 supporting submissions, the record in this case, the applicable law, and is otherwise fully advised.

 For the reasons discussed below, the Motion is denied.

      I. BACKGROUND

        On September 16, 2014, Defendant was found guilty by a jury of one count of possession

 of a firearm and ammunition by a convicted felon in violation of 18 U.S.C. § 922(g)(1), one count

 of possession of a firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C.

 § 924(c)(1)(A)(i), and one count of possession of heroin with intent to distribute in violation of 21

 U.S.C. § 841(a)(1). ECF No. [76]. On January 30, 2015, this Court sentenced Defendant to a total

 term of imprisonment of 111 months, followed by a three-year term of supervised release, for all

 three counts. ECF No. [101]. After a partially successful appeal, Defendant’s total sentence was

 reduced to 101 months imprisonment on February 7, 2020. ECF No. [142]. Defendant is currently
Case 0:14-cr-60103-BB Document 156 Entered on FLSD Docket 09/14/2020 Page 2 of 7
                                                               Case No. 16-cr-60201-BLOOM/Valle


 housed at Allenwood Medium FCI in White Deer, Pennsylvania, and is scheduled to be released

 from custody in January 24, 2022.

        Defendant now files the instant Motion requesting compassionate release due to the

 ongoing COVID-19 pandemic, arguing that his underlying medical conditions — namely, obesity,

 generalized anxiety disorder, high cholesterol, and hypertension — put him at an increased risk of

 contracting a severe case of the virus. As such, Defendant requests that this Court modify his

 sentence to time served or home confinement. The Government, however, opposes the relief

 Defendant requests, and argues that compassionate release is inappropriate in this case because

 Defendant has not shown extraordinary or compelling circumstances and his criminal history and

 conduct while incarcerated indicate that he is still a danger to the community.

        SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

 across the world and have impacted every person’s life. The United States is currently reporting

 more confirmed cases of COVID-19 and resulting deaths than any other country, with more than

 6,310,000 confirmed cases and over 189,000 reported deaths as of September 9, 2020.1 The

 COVID-19 pandemic poses a serious danger to society at large. Moreover, COVID-19 poses a

 higher risk to incarcerated individuals who are unable to practice public health precautions that are

 otherwise available to the general public, such as social distancing practices.

        As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

 William Barr has urged the Bureau of Prisons (“BOP”) to move vulnerable inmates out of penal

 institutions and into home confinement, where appropriate. See Mem. from Attorney Gen. William

 Barr for Dir. of Bureau of Prisons re: Increasing Use of Home Confinement at Institutions Most

 Affected by COVID-19 (Apr. 3, 2020), https://www.justice.gov/file/1266661/download


 1
  Cases of Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated Sept. 9, 2020).


                                                   2
Case 0:14-cr-60103-BB Document 156 Entered on FLSD Docket 09/14/2020 Page 3 of 7
                                                               Case No. 16-cr-60201-BLOOM/Valle


 (“Memorandum”). The Memorandum identifies several facilities that have been particularly

 affected and should be given priority in the BOP’s consideration of implementing home

 confinement, including FCI Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. The Attorney General

 makes the express finding that extant emergency conditions are materially affecting BOP

 functioning, and directs the BOP to immediately maximize transfers to home confinement for all

 eligible inmates at the specifically named facilities and other similarly situated facilities where

 COVID-19 is materially affecting operations. Id. The Memorandum further directs the BOP to

 review all inmates who have COVID-19 risk factors, as established by the Centers for Disease

 Control and Prevention (“CDC”), to determine their suitability for home confinement, while also

 emphasizing the importance of protecting the public from individuals who may pose a danger to

 society, and recognizing the need to avoid over-burdening law enforcement with “the

 indiscriminate release of thousands of prisoners onto the streets without any verification that those

 prisoners will follow the laws when they are released . . . and that they will not return to their old

 ways as soon as they walk through the prison gates.” Id. at 2-3. Finally, the Memorandum stresses

 the need for careful and individualized determinations regarding the propriety of releasing any

 given inmate to home confinement and discourages indiscriminate releases. Id. at 3.

    II. DISCUSSION

        “Generally, a court ‘may not modify a term of imprisonment once it has been imposed.’”

 United States v. Pubien, 805 F. App’x 727, 729 (11th Cir. 2020) (quoting 18 U.S.C. § 3582(c)).

        “The authority of a district court to modify an imprisonment sentence is narrowly
        limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.
        2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
        a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a
        motion and extraordinary or compelling circumstances warrant modification or if
        the defendant is at least 70 years old and has served 30 years in prison; (2) if the
        modification is expressly permitted by statute or Federal Rule of Criminal
        Procedure 35; or (3) if the defendant’s original sentencing range has subsequently



                                                   3
Case 0:14-cr-60103-BB Document 156 Entered on FLSD Docket 09/14/2020 Page 4 of 7
                                                               Case No. 16-cr-60201-BLOOM/Valle


        been lowered as a result of an amendment to the Guidelines by the Sentencing
        Commission. 18 U.S.C. § 3582(c).

 United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

 Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,

 1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority

 to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.

 Rivas, 800 F. App’x 742, 745 (11th Cir. 2020) (quoting United States v. Puentes, 803 F.3d 597,

 605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291, 1296-97 (11th Cir.

 2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

        Here, Defendant seeks relief under the compassionate release provision, 18 U.S.C.

 § 3582(c)(1)(A), which provides:

        (c) Modification of an imposed term of imprisonment.— The court may not modify
        a term of imprisonment once it has been imposed except that—
        (1) in any case—
        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term of
        imprisonment), after considering the factors set forth in section 3553(a) [18 U.S.C.
        § 3553(a)] to the extent that they are applicable, if it finds that—
                (i) extraordinary and compelling reasons warrant such a reduction . . . .
                ....
        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A)(i).

        Under the relevant Sentencing Guidelines policy statement, the Court “may reduce a term

 of imprisonment . . . if, after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent

 they are applicable, the court determines that . . . extraordinary and compelling reasons warrant a

 reduction.” U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018). The


                                                   4
Case 0:14-cr-60103-BB Document 156 Entered on FLSD Docket 09/14/2020 Page 5 of 7
                                                               Case No. 16-cr-60201-BLOOM/Valle


 Sentencing Guidelines add that the Court should reduce a sentence only if the “defendant is not a

 danger to the safety of any other person or to the community.” Id.

        Section 3582 sets out the order in which this Court should analyze a criminal
        defendant’s entitlement to a sentencing reduction. First, when the defendant brings
        the motion himself, the Court must ascertain whether he “has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
        on the defendant’s behalf or [whether there has been a] lapse of 30 days from the
        receipt of such a request by the warden of the defendant’s facility, whichever is
        earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors
        set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the
        Court should turn to the “extraordinary and compelling reasons” test, as outlined in
        U.S.S.G. § 1B1.13 cmt. n.1. And fourth, the Court should determine whether the
        defendant poses a “danger to the safety of any other person or to the community,
        as provided in 18 U.S.C. § 3142(g).” Id.

 United States v. Stuyvesant, No. 09-60184-CR, 2020 WL 1865771, at *2 (S.D. Fla. Apr. 14, 2020).

 Thus, in order to grant Defendant’s request pursuant to § 3582(c)(1)(A), the Court must: (1) find

 that Defendant has exhausted his administrative remedies with the BOP; (2) weigh the relevant

 § 3553(a) factors; (3) conclude that extraordinary and compelling reasons warrant compassionate

 release in this case; and (4) determine that Defendant is not a danger to the community. Moreover,

 Defendant bears the burden of establishing that compassionate release is warranted. See United

 States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a defendant, as the

 § 3582(c)(2) movant, bears the burden of establishing that” compassionate release is warranted,

 but that, even where a defendant satisfies this burden, “the district court still retains discretion to

 determine whether a sentence reduction is warranted”).

        As an initial matter, the Court recognizes that Defendant has exhausted his administrative

 remedies. In particular, Defendant submitted his request for compassionate release to the BOP,

 and the request was denied on July 15, 2020. See ECF No. [147] at 25-26. Thus, the exhaustion

 requirement is satisfied in this case. Nevertheless, as explained below, Defendant has failed to

 satisfy the other factors necessary to demonstrate that compassionate release is warranted.



                                                   5
Case 0:14-cr-60103-BB Document 156 Entered on FLSD Docket 09/14/2020 Page 6 of 7
                                                                Case No. 16-cr-60201-BLOOM/Valle


         With regard to the “extraordinary and compelling reasons” test, Defendant explains that he

 is thirty-two years old and he is particularly vulnerable to the risk of contracting COVID-19

 because he suffers from obesity, generalized anxiety disorder, high cholesterol, and hypertension.

 In its Response, the Government argues that these conditions are being actively and effectively

 managed and are therefore not extraordinary or compelling for the purposes of compassionate

 release. CDC guidance indicates that individuals with obesity (a body mass index of 30 or higher)

 are at an increased risk of severe illness from COVID-19, and that individuals with hypertension

 or high blood pressure may be at an increased risk of severe illness from COVID-19.2 The Court

 is sympathetic to Defendant’s health conditions and his concerns regarding COVID-19 outbreaks

 in prison facilities, and notes that his obesity is a CDC-recognized risk factor for COVID-19.

 However, Defendant does not allege that his health conditions are significantly deteriorating, and

 the Court agrees with the Government that his conditions are currently being effectively managed

 at Allenwood Medium FCI. This is especially so in light of the fact that there are currently zero

 positive COVID-19 cases among inmates at Allenwood Medium FCI.3 Thus, the Court is

 unpersuaded that Defendant has presented sufficient extraordinary and compelling circumstances

 to warrant compassionate release.4 As such, Defendant’s Motion is denied.




 2
    People with Certain Medical Conditions, Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
 conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
 ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last updated Aug. 14, 2020).
 3
   Although one inmate has historically tested positive for COVID-19 at Allenwood Medium FCI, the BOP
 reports that there are currently no positive inmate cases of COVID-19 at this facility. COVID-19 Cases,
 Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited Sept. 10, 2020).
 4
  Because Defendant’s Motion fails to establish any extraordinary and compelling circumstances
 warranting his release, the Court does not need to address the two remaining compassionate release
 considerations under § 3553(a) or § 3142(g).


                                                    6
Case 0:14-cr-60103-BB Document 156 Entered on FLSD Docket 09/14/2020 Page 7 of 7
                                                   Case No. 16-cr-60201-BLOOM/Valle


    III. CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion, ECF No.

 [147], is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on September 11, 2020.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Brandon L. Medina
 05196-104
 Allenwood Medium
 Federal Correctional Institution
 Inmate Mail/Parcels
 Post Office Box 2000
 White Deer, PA 17887




                                          7
